



Exhibit 10.15.5


FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (the "Amendment"), dated for reference purposes
as of March 1, 2017, is made and entered into by and between NASSAU LAND
COMPANY, L.P., a California limited partnership (the "Landlord''), and RESONANT
INC., a Delaware corporation (the "Tenant”), with reference to the following
facts:


RECITALS:


A.Landlord is the owner of the real property and improvements consisting of
approximately 63,283 square feet of leasable space located in the Castilian
Technical Center situated at 110, 130, and 150 Castilian Drive, Goleta,
California (the "Project"). A building within the Project situated at 110
Castilian Drive currently consists of approximately 25,720 square feet of
leasable space (the "Building").


B.Landlord and Tenant entered into a Multi-Tenant Industrial Lease, dated
effective August 9, 2013 (the "Original Lease"), whereby Landlord leased to
Tenant, and Tenant leased from Landlord certain premises within the Project and
Building commonly known as 110 Castilian Drive, Suite 100, as particularly
described in the Lease (the "Premises").


C.Landlord and Tenant amended and modified the Original Lease pursuant to that
certain: (a) First Amendment to Lease, dated March 20, 2014; (b) Second
Amendment to Lease, dated September 15, 2014; and (c) Third Amendment to Lease
(the “Third Amendment”), dated June 1, 2016. The Original Lease, as so amended,
is collectively referred to herein as the "Lease."


D.By virtue of the amendments to the Original Lease described above, the
"Premises" now consists collectively of (i) Suite 100 on the first floor of the
Building comprised of approximately 5,524 square feet of leasable space, and
(ii) Suite 201 on the second floor of the Building comprised of approximately
1,500 square feet of leasable space leased on a month-to-month basis (such
second floor space also referred to as the "Additional Premises").


E.
The Lease expires on July 31, 2017.



F.Tenant and Landlord have agreed to amend the Lease to extend the Term of the
Lease, to further expand the size of the Premises, and to address certain other
issues.


G.All capitalized terms that appear in this Amendment and are not defined herein
shall have the meaning ascribed thereto in the Lease.


AGREEMENTS:


NOW, THEREFORE, the parties hereto, intended to be legally bound, do hereby
agree and further amend the Lease as follows:


1.AMENDMENTS TO LEASE. Notwithstanding any other provision of the Lease to the
contrary, the effective date for this Amendment shall be April 1, 2017 (the
"Effective Date"):


1.1    PREMISES. The Premises is expanded to include approximately 2,000 square
feet of leasable space on the second floor of the Building, and located adjacent
to the Additional Premises (the "Expansion Premises"), all as depicted on
Exhibit A attached hereto. The Expansion Premises does not contain a demising
wall and Tenant shall not use any portion of the Premises beyond that described
herein and depicted in Exhibit A without the prior written consent of Landlord,
in Landlord's sole and absolute discretion, and then only on such terms and
conditions as the parties agree to. Notwithstanding the terms of the Third
Amendment to the contrary, Tenant's lease of the Additional Premises shall no
longer be on a month-to month basis and shall, subject to the other terms and
provisions of the Lease, continue through the Expiration Date, as defined below.
As of the Effective Date and during the Extended Term (as defined below) the
Premises shall therefore consist of approximately 9,024 square feet of leasable
space.


1.2    EXTENDED TERM.    The expiration date of the Term of the Lease (the
"Expiration Date") is hereby extended to July 31, 2018.







--------------------------------------------------------------------------------





1.3    RENT DURING EXTENDED TERM.


(a)BASE RENT DURING EXTENDED TERM. Effective on the Effective Date and through
July 31, 2017, the Base Rent for the Premises shall be fourteen thousand four
hundred seventy-nine and 34/100 ($14,479.34) per month, NNN. Effective August 1,
2017 through the Expiration Date, as the same may be extended as provided herein
(the "Extended Term"), the Base Rent of the Premises shall be thirteen thousand
nine hundred eighty-seven and 20/100 ($13,987.20) per month, NNN.


(b)ADDITIONAL RENT. Throughout the Extended Term, Tenant's proportionate share
of Building Operating Expenses shall be thirty five and 08/100 percent (35.08
%), and Tenant's proportionate share of Project Operating Expenses shall be
fourteen and 26/100 percent (14.26 %).


(c)PAYMENT OF RENT IN ADVANCE. Upon execution of this Amendment Tenant shall pay
Landlord the Base Rent and Common Area Expenses for the Expansion Premises for
the first month in the amount of four thousand five hundred thirty-two
($4,532.00).


(d)     EXPANSION PREMISES COMMENCEMENT DATE AND POSSESSION: Landlord shall
deliver possession of the Expansion Premises to Tenant upon the mutual execution
of this Amendment by Landlord and Tenant (the “Expansion Premises Commencement
Date”), and the Expansion Premises shall be delivered in its as-is condition,
subject to Landlord’s work herein, and subject to Landlord’s obligations to
maintain and repair the Premises as set forth in the Lease, and with all the
Building systems servicing the Premises (HVAC, electrical, lighting, etc.) in
good working order.


(e)    PREPARATION OF EXPANSION PREMISES: Landlord, at Landlord’s sole cost,
shall provide Tenant on or before the Expansion Premises Commencement Date,
three (3) keys or cardkeys, as applicable, for each of the two (2) doors from
the Building common area corridor into the Expansion Premises and the Available
Space (as defined below). Access through and the use of these two (2) doors
shall be exclusive for Tenant, subject to Landlord’s entry rights and other
rights set forth in the Lease. In the event that Landlord requires access to the
Available Space for the purpose of showing this area to a third party, Landlord
shall provide no less than (twenty-four) 24 hours prior notice to Tenant.


1.4    OPTION TO RENEW. Landlord hereby grants to Tenant, on the terms and
conditions set forth below, one (1) option to extend the term of this Lease for
an additional period of one (1) year commencing on August 1, 2018 and expiring
on July 31, 2019 (the "Renewal Term"):


(a)    SUBJECT TO TERMS OF LEASE. The Renewal Term shall be subject to all of
the provisions of the Lease, as amended herein.


(b)    CONDITIONS PRECEDENT. The right of Tenant to exercise its Renewal Option
is subject to Tenant's compliance with all of the following conditions
precedent: (i) at least five (5) months before the last day of the existing
Lease Term, Tenant shall have given Landlord written notice of exercise of
option, which notice, once given, shall be irrevocable and binding on the
parties hereto; (ii) Tenant shall not be in default beyond any applicable notice
and cure period under the term of the Lease at the time of Tenant's renewal
notice to Landlord or prior to the commencement date of the Renewal Term; and
(iii) neither Landlord nor Tenant has exercised any right to terminate this
Lease due to damage to or destruction of the Premises or the Building and
improvements of which the Premises are a part, or any condemnation or conveyance
under threat of condemnation.


(c)    BASE RENT.    The Base Rent during the Renewal Term shall be $1.61 per
square foot, NNN payable in monthly installments of fourteen thousand five
hundred twenty-eight and 64/100 ($14,528.64), NNN.


(d)    OPTION PERSONAL. The Renewal Option is personal to Tenant and cannot be
exercised by anyone other than Tenant or a Permitted Transferee and only while
Tenant and/or a Permitted Transferee is in full possession of the Premises. The
Renewal Option herein granted to Tenant is not assignable separate or apart from
this Lease.


(e)    Exhibit G (Tenant's Option to Renew) of the Original Lease is hereby
deleted in its entirety, and neither party shall have any further rights or
obligations under such Exhibit from and after the Effective Date of this
Amendment.


1.5    PARKING. On the Effective Date, Tenant shall be entitled to use
additional parking spaces in accordance with the terms of the Lease.
Accordingly, as of the Effective Date, Basic Provisions, Section C(2)(a) of the
Lease is hereby amended in its entirety to read as follows:





--------------------------------------------------------------------------------





"(2)    Parking.
(a) Tenant shall have the right to the non-exclusive use of the common area
parking lot not to exceed twenty-nine (29) parking spaces at no charge to
Tenant."


1.6     TENANT IMPROVEMENTS.    Tenant shall at its sole option and expense make
the following improvements to the Premises as soon as reasonably possible, and
in accordance with the terms and conditions of the Lease (including Section 9):
(i) construct one enclosed office within the Additional Premises; and (ii)
expand the lab room located within the Premises (collectively the "Additional
Improvements").


1.7    LANDLORD'S WORK. Landlord shall at its sole cost and expense make the
following repairs or improvements to the Premises on or before May 1, 2017: (i)
thoroughly clean the carpet and space within the Expansion Premises; (ii) remove
the existing furniture; and (iii) demolish the existing door between the
Expansion Premises and Additional Premises and install instead a larger opening
of approximately six feet (6') to eight feet (8') by demolishing a portion of
the existing wall.


1.8    SIGNAGE. Tenant shall have the right, and at its sole cost, in accordance
with the terms of the Lease (including Section 22), to place its name at the top
right corner of the Building.


1.9    RESTORATION. Upon the expiration of the Lease, Tenant shall have no
obligation to remove any of the existing improvements located in the Premises as
of the date hereof, including the Additional Improvements and the improvements
in connection with Landlord’s Work.


1.10    EXHIBIT K OF ORIGINAL LEASE. Exhibit K (Supplemental Terms and
Conditions - Right of First Offer) of the Original Lease shall remain and be
applicable from the date hereof and through the Extended Term in connection with
the vacant space adjacent to the Expansion Premises which consists of
approximately 3,500 square feet (the “Adjacent Space”). The reference of
“Available Space” in Exhibit K shall be replaced with Adjacent Space.


1.11    INSURANCE CERTIFICATE. Within three (3) business days following the
Effective Date of this Amendment, Tenant shall deliver to Landlord a certificate
from Tenant's insurance carriers confirming that the insurance that Tenant is
required to maintain under Section 13 of the Lease are in full force and effect.
Tenant's failure to deliver such certificate(s) shall be a material Default
under the Lease.


1.12    DISCLOSURES AND CONDITION OF PREMISES. For purposes of Section 1938 of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp). Additionally, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that Section 1938 of California Civil
Code, as amended, provides as follows:


“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction related
accessibility standards within the premises.”
In the event that Tenant elects to have a CASp inspection of the Premises
performed, Tenant shall provide Landlord with at least fifteen (15) days prior
written notice of the date of such inspection. Additionally, Tenant acknowledges
and agrees that Tenant shall be solely responsible for all costs and fees
incurred in obtaining such CASp inspection of the Premises.
  In the event that a CASp inspection is completed by Tenant or at Tenant’s
request and such CASp inspection discloses that the Premises do not meet all
applicable construction-related accessibility standards and related laws and
codes, or any violations of said standards, laws or codes exist, Tenant, if
required by a governmental agency in order for Tenant to continue to occupy the
Premises shall be responsible, at Tenant’s sole cost and expense, for (i)
performing any and all required non-structural repairs, alterations,
modifications, and improvements only to the inside of the Premises and (ii) to
the remainder of the Building and the Common Areas to the extent arising from or
triggered by Tenant’s specific use of the Premises which is other than the
permitted use under the Lease or from any improvements or alterations (excluding
Tenant’s Work) made by or on behalf of, or for the benefit of, Tenant after the
Effective Date. 





--------------------------------------------------------------------------------





In the event that a CASp inspection is completed by Landlord, and such CASp
inspection discloses that the Premises do not meet all applicable
construction-related accessibility standards and related laws and codes, or any
violations of said standards, laws or codes exist, Landlord, at Landlord’s sole
cost and expense shall be responsible for performing any and all required
repairs, alterations, modifications, and improvements to the Premises, Building
and Common areas except in the event that such work arises or is triggered by
Tenant’s specific use of the Premises which is other than the permitted use
under the Lease or from any improvements or alterations (excluding Tenant’s
Work) made by or on behalf of, or for the benefit of, Tenant after the Effective
Date.
  In the event that Tenant is required to undertake repair work to the Premises,
the Building and/or the Common Areas pursuant to the above paragraph, Tenant
agrees that promptly following completion of the required repairs, alterations,
modifications or improvements, Tenant shall cause, at Tenant’s sole cost and
expense, a CASp to certify the Premises (and Building and Common Areas, as
applicable) as meeting all applicable construction-related accessibility
standards and related laws and codes, and pursuant to California Civil Code
Section 55.53.
In the event a CASp inspection of the Premises is performed, the results of such
inspection, including any reports, surveys or other documentation prepared in
connection with the inspection, shall remain confidential and Tenant shall not
disclose the results of such inspection to any other party, except for Tenant’s
consultants, attorneys, broker and general contractor and/or except to the
extent the same must be disclosed by order of any governmental authority, or
pursuant to any Law. This section 1.12 shall survive the termination or
expiration of this Lease.


1.13    BROKERAGE COMMISSIONS. Landlord and Tenant warrant to the other that it
has had no dealings with any real estate broker or agents in connection with the
negotiation of this Amendment excepting only Carlo Brignardello of Cresa Los
Angeles and The Towbes Group, Inc. (collectively "Brokers") and it knows of no
other real estate broker or agent who is entitled to a commission in connection
with this Amendment. Landlord shall pay the Brokers a fee per separate agreement
between Landlord and Brokers.


2.
MISCELLANEOUS.



2.1COUNTERPARTS; ELECTRONIC SIGNATURES. This Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be one and the same instrument, binding on each signatory. A
copy of this Amendment that is executed by a party and transmitted by that party
to any one or more other parties by facsimile or email shall be binding on such
signatory to the same extent as a copy hereof or thereof containing that party's
original signature.


2.2INTERPRETATION. In the event of any conflict between the terms of this
Amendment and the terms of the Lease, the terms of this Amendment shall control.


2.3AUTHORITY. Landlord and Tenant represent and warrant that all signatories
hereto signing in a representative capacity have been duly authorized by and on
behalf of their respective principals to execute this Amendment.


2.4RATIFICATION. Except as expressly modified by Section 1, above, the Lease is
hereby expressly ratified and confirmed and remains in full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this Amendment, effective as
of the date first written above.







--------------------------------------------------------------------------------





"LANDLORD:"
 
"TENANT:"
 
 
 
NASSAU LAND COMPANY, L.P.
 
RESONANT INC
a California limited partnership
 
a Delaware corporation
 
 
 
By: MICHAEL TOWBES CONSTRUCTION & DEVELOPMENT, INC.,
 
By: Jeff Killian, CFO
a California corporation, its General Partner
 
 
 
 
 
 
 
 
 /s/ Craig Zimmerman
 
 /s/ Jeff Killian
its Vice President
 
its CFO
Date:
 
Date:














